UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4174



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTONE MIRANDA RUFFIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(1:05-cr-00173-WDQ)


Submitted:   October 13, 2006             Decided:   November 1, 2006


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter D. Ward, LAW OFFICE OF PETER D. WARD, Baltimore, Maryland,
for Appellant.     Rod J. Rosenstein, United States Attorney,
Christopher J. Romano, Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Antone   Miranda    Ruffin    pled   guilty    to   conspiracy      to

possess     with   intent   to   distribute    five   kilograms      or   more    of

cocaine, 21 U.S.C. § 846 (2000), and was sentenced to the mandatory

minimum sentence of 120 months imprisonment.               Ruffin appeals his

sentence, contending that the district court erred in deciding that

he did not meet the fifth criteria for a sentence below the

statutory minimum under the safety valve provision.                       See U.S.

Sentencing Guidelines Manual § 5C1.2(a)(5) (2005).                We affirm.

             Before he was sentenced, Ruffin was interviewed by a

federal agent and a drug task force officer to provide information

about individuals he knew who were involved in drug trafficking.

At the sentencing hearing, the only issue in dispute was whether

Ruffin qualified for sentencing under the safety valve provision of

§ 5C1.2, which permits a sentence below the mandatory minimum if

the defendant meets five criteria.             The fifth criteria is that,

“not later than . . . the sentencing hearing, the defendant has

truthfully provided to the Government all information and evidence

the defendant has concerning the offense or offenses that were part

of the same course of conduct or of a common scheme or plan

. . . .”    USSG § 5C1.2(5).      The government asserted that Ruffin had

not   met    the   fifth    criteria    because    the     federal    agent      who

interviewed Ruffin did not believe he had been entirely truthful.




                                       - 2 -
            Ruffin testified that he had answered all the agents’

questions unreservedly.         However, he admitted that he had not

volunteered any information about several people with whom he had

drug transactions, although he acknowledged his drug relationships

with them when the agents asked about them specifically.                Ruffin

maintained that his dealings with these people were not part of the

same course of conduct or a common scheme or plan as the charged

conspiracy.     The government argued that drug transactions that

preceded the inception of the charged conspiracy were included in

the same course of conduct, and also argued that Ruffin was not

completely truthful because he did not tell the agents about Fats,

a/k/a/ Les Queen, who was one of his customers during the time of

the charged conspiracy, until the agents asked about him.                    The

district court adopted the government’s broad definition of the

scope of information Ruffin was required to supply under § 5C1.2.

However, the court noted that, even under the narrower definition

urged by Ruffin, he had not satisfied the fifth requirement in

§ 5C1.2 because he had not been forthcoming about Fats. Therefore,

the court decided that Ruffin was not eligible for a sentence below

the mandatory minimum pursuant to § 5C1.2.

            To qualify for a reduced sentence under § 5C1.2, a

defendant     must   truthfully    disclose       to   the   government      all

information    and   evidence     he    has    concerning    the   offense    of

conviction and all relevant conduct.           See 18 U.S.C.A. § 3553(f)(5)


                                       - 3 -
(West 2000 & Supp. 2006); USSG § 5C1.2(5).                   The defendant is

obliged to reveal “all he knows concerning both his own involvement

and that of any co-conspirators.”            United States v. Ivester, 75

F.3d 182, 184 (4th Cir. 1996) (citing United States v. Acosta-

Olivas, 71 F.3d 375, 378 (10th Cir. 1995)).                  Ruffin correctly

maintained that he need not disclose information about individuals

completely unrelated to the charged conspiracy.                  However, the

defendant has the burden of showing that he has affirmatively acted

to supply truthful and relevant information to the government.

Ivester, 75 F.3d at 185 (not sufficient that defendant is merely

ready to disclose fully if government approaches him).

          Here, the district court concluded that Ruffin withheld

the information that Fats was one of his drug customers during the

period   of   the   conspiracy.         Ruffin’s    failure     to      volunteer

information   about    Fats     amply   supports     the     district    court’s

conclusion that Ruffin had not been completely truthful in his

interview and its decision to deny him the benefit of the safety

valve provision.      Therefore, we need not decide whether Ruffin’s

prior drug transactions with other individuals were part of the

same course of conduct or common scheme or plan as the charged

conspiracy.

          Accordingly,     we    affirm     the   sentence    imposed     by   the

district court.     We dispense with oral argument because the facts




                                    - 4 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -